 
AMENDMENT NUMBER 1 TO SEVERANCE PROTECTION AGREEMENT
 
THIS AMENDMENT NUMBER 1 to SEVERANCE PROTECTION AGREEMENT (this “Amendment”) is
made as of December 1, 2008, by and between Century Aluminum Company, a Delaware
corporation (the “Company”), and Wayne R. Hale (the “Executive”).
 
RECITALS
 
A.  The Company and the Executive are parties to a Severance Protection
Agreement, made as of March 1, 2007 (the “Agreement”).
 
B.   The Company and the Executive desire to amend certain provisions of the
Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, effective as of the effective date of the Agreement (the “Effective
Date”).
 
THE PARTIES AGREE AS FOLLOWS:
 
1.  
Amendment with regard to Section 2.3(a).  Section 2.3(a) of the Agreement is
deleted in its entirety and replaced as follows:

 
“2.3.  Change in Control.  For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:
 
(a)           An acquisition of any voting securities of the Company (the
“Voting Securities”) by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934) immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 20% or more of the
combined voting power of the Company’s then outstanding Voting Securities or, in
the case of Glencore International AG and its affiliates (collectively,
“Glencore”), Beneficial Ownership of 50% or more of such Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired by any Person other than Glencore in a
Non-Control Acquisition (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control.  A “Non-Control Acquisition”
shall mean an acquisition by (1) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Company or (y) any corporation or other
Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Subsidiary”),
(2) the Company or any Subsidiary, or (3) any Person in connection with a
Non-Control Transaction (as hereinafter defined);”
 
2.  
Amendment with regard to Confidential Information.  A new section 3.1(f) of the
Agreement is hereby added in its entirety as follows:



 
“(f)           Protection of Confidential Information.   
 
(i)           The Executive acknowledges that his work for the Company will give
him access to highly confidential information not available to the public or
competitors, including, without limitation, information relating to research and
development, marketing plans, copyrightable material, trade secrets and other
proprietary or strategic information, which it would be impracticable for the
Company to effectively protect and preserve in the absence of this Section
3.1(f) and the disclosure or misappropriation of which could materially
adversely affect the Company.  Accordingly, the Executive hereby agrees:
 
(A)           Except as specifically permitted by this Section 3.1(f), the
Executive will not communicate or divulge to or use for the benefit of himself
or any other person, firm, association, or corporation, without the prior
written consent of the Company, any Confidential Information (as defined herein)
that may be communicated to, acquired by or learned of by the Executive in the
course of, or as a result of, the Executive's employment with the Company or any
of its affiliates.  As used herein, "Confidential Information" shall mean
information not generally known about the Company and its affiliates, services
and products, whether written or not, including, without limitation, information
relating to research, development, purchasing, marketing plans, computer
software or programs, any copyrightable material, trade secrets and proprietary
information, including, but not limited to, customer lists.
 
(B)           All Confidential Information which is communicated to, acquired by
or learned of by the Executive shall remain the sole property of the Company or
its affiliates.
 
(ii)           The confidentiality obligations in this Section 3.1(f) shall not
apply to Confidential Information which is or becomes generally available to the
public other than as a result of disclosure by the Executive.  If the Executive
is required to make disclosure of information subject to this Section 3.1(f)
under any court order, subpoena, or other judicial process, then, except as
prohibited by law, the Executive will promptly notify the Company thereof, take
all reasonable steps requested by the Company to defend against the compulsory
disclosure and permit the Company to control with counsel of its choice any
proceeding relating to the compulsory disclosure.
 
(iii)           Upon request by the Company, the Executive agrees to deliver
promptly to the Company at the termination of the Executive's employment, or at
such other times as the Company may request, all memoranda, notes, plans,
records, reports and other documents (and all copies thereof) containing
Confidential Information which the Executive may then possess or have under his
control.”
 
 
3.  
Section 409A.  The Agreement is amended to add the following new Section 15 at
the end thereof, effective on the Effective Date:

 
“15.                      Section 409A.
 
(a)           To the fullest extent applicable, amounts and other benefits
payable under this Agreement are intended to be exempt from the definition of
“nonqualified deferred compensation” under Section 409A of the Code in
accordance with one or more of the exemptions available under the Treasury
regulations promulgated under Section 409A.  In this regard, each such payment
that is made in a series of scheduled installments shall be deemed a separate
payment for purposes of Section 409A.
 
(b)           To the extent that any amounts or benefits payable under this
Agreement are or become subject to Section 409A due to a failure to qualify for
an exemption from the definition of nonqualified deferred compensation under
Section 409A, this Agreement is intended to comply with the applicable
requirements of Section 409A with respect to such amounts or benefits.  This
Agreement shall be interpreted and administered to the extent possible in a
manner consistent with the foregoing statement of intent.
 
(c)           Notwithstanding anything in this Agreement or elsewhere to the
contrary, if the Executive is a “Specified Employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company’s
Compensation Committee) on the date of his termination of employment, and the
Company reasonably determines that any amount or other benefit payable under
this Agreement on account of the Executive’s separation from service, within the
meaning of Section 409A(a)(2)(A)(i) of the Code, constitutes nonqualified
deferred compensation that will violate the requirements of Section 409A(a)(2)
if paid or provided at the time specified in the Agreement, then the payment or
provision thereof shall be postponed to the first business day of the seventh
month following the date of termination or, if earlier, the date of the
Executive’s death (the “Delayed Payment Date”), and the remaining amounts or
benefits shall be paid at the times otherwise provided under the Agreement.  The
Company and the Executive may agree to take other actions to avoid a violation
of Section 409A at such time and in such manner as permitted under Section
409A.  If this Section 15(c) requires a delay of any payment, such payment shall
be accumulated and paid in a single lump sum on the Delayed Payment Date
together with interest for the period of delay, compounded monthly, equal to the
prime rate as set forth in the Eastern edition of the Wall Street Journal on the
date of termination.  If a benefit subject to the delayed payment rules of this
Section 15(c) is to be provided other than by the payment of money to the
Executive, then the provision of such benefit prior to the Delayed Payment Date
is conditioned on pre-payment by the Executive to the Company of the full
taxable value of the benefit and following the Delayed Payment Date, the Company
shall repay the Executive for the payments made by the Executive pursuant to the
terms of this sentence which would otherwise not have been required of the
Executive.
 
(d)           Subject to Section 15(c), and to the extent required to comply
with Section 409A, a portion of the amount provided for in Section 3.1(c)(ii)
shall be paid at the same time and in the same form as required for the payment
of severance under the Executive’s Employment Agreement, rather than a single
lump sum, to the extent such portion would have been payable in such alternative
form under the Executive’s Employment Agreement in the absence of a Change in
Control, and the Executive’s date of termination does not occur within two years
following a Change in Control that satisfies the requirements for a change in
the ownership or effective control of the Company, or a change in the ownership
of a substantial portion of the assets of the Company, under Section 409A, as
determined pursuant to the applicable guidance thereunder.  If payment cannot be
made in a lump sum pursuant to this provision, each installment payment shall
include interest for the period of delay, compounded monthly, equal to the prime
rate as set forth in the Eastern edition of the Wall Street Journal on the date
when the lump sum payment would otherwise have been made.]
 
(e)           Notwithstanding any provision of this Agreement to the contrary,
the time of payment of any performance shares that are subject to Section 409A
as “nonqualified deferred compensation” and that vest pursuant to this Agreement
shall not be accelerated unless such acceleration complies with the requirements
of Section 409A of the Code, as determined pursuant to applicable guidance
issued thereunder.  If the payment of vested performance shares cannot be
accelerated pursuant to this provision, payment shall include interest for the
period of delay, compounded monthly, equal to the prime rate as set forth in the
Eastern edition of the Wall Street Journal on the date when payment of the
vested performance shares would otherwise have been made.
 
(f)           The Executive’s date of termination for purposes of determining
the date that any payment or benefit that is treated as nonqualified deferred
compensation under Code Section 409A is to be paid or provided (or in
determining whether an exemption to such treatment applies), and for purposes of
determining whether the Executive is a “Specified Employee” on the date of
termination, shall be the date on which the Executive has incurred a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) and applicable
guidance thereunder.
 
(g)           To the extent the Company is required pursuant to this Agreement
to reimburse expenses incurred by the Executive, and such reimbursement
obligation is subject to Section 409A of the Code, the Company shall reimburse
any such eligible expenses by the end of the calendar year next following the
calendar year in which the expense was incurred, subject to any earlier required
deadline for payment otherwise applicable under this Agreement; provided,
however, that the following sentence shall apply to any tax gross-up payment (if
applicable) to the extent subject to Section 409A.  Any such tax gross-up
payment will be made by the end of the calendar year next following the calendar
year in which the Executive remits the related taxes, and any required
reimbursement of expenses incurred due to a tax audit or litigation addressing
the existence or amount of a tax liability will be made by the end of the
calendar year next following the calendar year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the calendar year next following the calendar year in which such audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation, in each case subject to any earlier required deadline for
payment otherwise applicable under this Agreement,  In addition, to the extent
subject to Section 409A, the right to reimbursement or in-kind benefits under
this Agreement shall not be subject to liquidation or exchange for another
benefit, notwithstanding any contrary provision of this Agreement.
 
(h)           To the extent the Company is required pursuant to this Agreement
to provide continued employee benefits following termination of employment, the
provision of such benefits shall be structured in a manner that complies with
Section 409A.   Any offset of the Company’s obligation to provide benefits under
this Agreement as a result of the provision of benefits pursuant to a subsequent
employer’s benefit plans, and any offset of the Company’s obligation to provide
severance or termination pay under other agreements or arrangements as a result
of the provision of pay and benefits under this Agreement, shall be structured
in a manner that does not result in a change in the time or form of payment of
non-qualified deferred compensation that violates Section 409A.
 
(i)           The Executive consents to be bound by the terms of the
Supplemental Retirement Income Benefit Plan as amended by the Company for
purposes of Section 409A.”
 
4.  
Incorporation of Amendment and Agreement.  Except as explicitly set forth in
this Amendment, the parties do not intend to modify the terms and conditions of
the Agreement, those terms and conditions shall remain in full force and effect,
and they shall be incorporated into this Amendment by this reference.



5.  
Miscellaneous.



A.  
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.



B.  
Wherever possible, each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.



C.  
This Amendment shall be interpreted and construed in accordance with the laws of
the State of California.  Each of the Company and Executive consents to the
jurisdiction of any state or federal court sitting in California, in any action
or proceeding arising out of or relating to this Amendment.

 
IN WITNESS WHEREOF, this Amendment has been executed effective as of the
Effective Date.
 

 

 
CENTURY ALUMINUM COMPANY
 
EXECUTIVE
 
By:
 
/s/ Logan Kruger            
 
By: 
 
/s/ Wayne R. Hale             
 Name: Logan Kruger Name: Wayne R. Hale  Title: President and Chief Executive
Officer    

 
 